                Case 19-11299-LSS             Doc 165        Filed 07/17/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                    )
In re:                                              )          Chapter 11
                                                    )
SPORTCO HOLDINGS, INC., et al.,1                    )          Case No. 19-11299 (LSS)
                                                    )
                          Debtors.                  )          (Jointly Administered)
                                                    )

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR HEARING ON JULY 19, 2019 AT 10:00 A.M. (ET)2

MATTER GOING FORWARD

1.       Motion of the Official Committee of Unsecured Creditors for Entry of An Order (I)
         Enforcing the Stipulated Sale Order and (II) Prohibiting Sales Made Outside the Ordinary
         Course of the Debtors' Business [Docket No. 163; Filed: 7/16/2019]

         Objection Deadline:                July 18, 2019 at 4:00 p.m.

         Related Document(s):

                 a)       Order Resolving the Motion of the Official Committee of Unsecured
                          Creditors for an Order (A) Authorizing the Committee's Financial
                          Advisors to Run a Going Concern Sale Process and Solicit Alternative
                          Proposals Using, Inter Alia, the Debtors' Confidential Information, (B)
                          Directing the Debtors to Cooperate in Such Efforts, and (C) Granting
                          Reconsideration of the Interim DIP Order [Docket No. 109; Entered:
                          7/3/2019]




1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Bonitz
Brothers, Inc. (4441); Ellett Brothers, LLC (7069); Evans Sports, Inc. (2654); Jerry’s Sports, Inc. (4289); Outdoor
Sports Headquarters, Inc. (4548); Quality Boxes, Inc. (0287); Simmons Guns Specialties, Inc. (4364); SportCo
Holdings, Inc. (0355); and United Sporting Companies, Inc. (5758). The location of the Debtors’ corporate
headquarters and the service address for all Debtors is 267 Columbia Ave., Chapin, SC, 29036.
2
  This hearing will take place before the Honorable Laurie Selber Silverstein at the United States Bankruptcy Court
for the District of Delaware, 824 N. Market Street, 6th Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Parties wishing to participate telephonically must make arrangements through CourtCall at 1-866-582-6878 in
advance of the hearing.



69598929.1
               Case 19-11299-LSS         Doc 165     Filed 07/17/19    Page 2 of 3



                   b)   Objection of the Official Committee of Unsecured Creditors to Motion of
                        the Debtors for Entry of Interim and Final Orders (I) Authorizing the
                        Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to
                        Use Cash Collateral, (III) Granting Liens and Providing Superpriority
                        Administrative Expense Status, (IV) Granting Adequate Protection to the
                        Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a
                        Final Hearing, and (VII) Granting Related Relief [Docket No. 130; Filed:
                        7/12/2019]

                   c)   Supplemental Objection of the Official Committee of Unsecured Creditors
                        to Motion of the Debtors for Entry of Interim and Final Orders (I)
                        Authorizing the Debtors to Obtain Postpetition Financing, (II) Authorizing
                        the Debtors to Use Cash Collateral, (III) Granting Liens and Providing
                        Superpriority Administrative Expense Status, (IV) Granting Adequate
                        Protection to the Prepetition Lenders, (V) Modifying Automatic Stay, (VI)
                        Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket
                        No. 146; Filed: 7/15/2019]

                   d)   Debtors’ Response to the Supplemental Objection of the Official
                        Committee of Unsecured Creditors to Motion of the Debtors for Entry of
                        Interim and Final Orders (I) Authorizing the Debtors to Obtain
                        Postpetition Financing, (II) Authorizing the Debtors to Use Cash
                        Collateral, (III) Granting Liens and Providing Superpriority
                        Administrative Expense Status, (IV) Granting Adequate Protection to the
                        Prepetition Lenders, (V) Modifying Automatic Stay, (VI) Scheduling a
                        Final Hearing, and (VII) Granting Related Relief [Docket No. 150; Filed:
                        7/16/2019]

         Response(s) Received:        None at this time.

         Status:        The Debtors and the Committee are negotiating a resolution of the
                        motion. If the parties cannot agree to a resolution prior to the objection
                        deadline, objections to the relief requested in the motion will be filed in
                        advance of the objection deadline and an amended agenda will be filed
                        prior to the hearing. This matter will go forward at this time.



                            [remainder of page intentionally left blank]




                                                 2
69598929.1
             Case 19-11299-LSS   Doc 165    Filed 07/17/19     Page 3 of 3



Dated: July 17, 2019              Respectfully submitted,
       Wilmington, Delaware
                                  POLSINELLI PC

                                  /s/ Christopher A. Ward
                                  Christopher A. Ward (Del. Bar No. 3877)
                                  Brenna A. Dolphin (Del. Bar No. 5604)
                                  222 Delaware Avenue, Suite 1101
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 252-0920
                                  Facsimile: (302) 252-0921
                                  Email:      cward@polsinelli.com
                                              bdolphin@polsinelli.com
                                  -and-

                                  MCDERMOTT WILL & EMERY LLP
                                  Timothy W. Walsh (admitted pro hac vice)
                                  Darren Azman (admitted pro hac vice)
                                  Riley T. Orloff (admitted pro hac vice)
                                  340 Madison Avenue
                                  New York, New York 10173-1922
                                  Telephone:(212) 547-5400
                                  Facsimile: (212) 547-5444
                                  Email:     twwalsh@mwe.com
                                             dazman@mwe.com
                                             rorloff@mwe.com

                                  Counsel to the Debtors and
                                  Debtors in Possession




                                        3
69598929.1
